           Case 2:20-cv-00936-GMN-BNW Document 7 Filed 11/04/20 Page 1 of 2




 1                               UNITED STATES DISTRICT COURT
 2                                       DISTRICT OF NEVADA
 3
     AIMEE O’NIEL,                                      )
 4                                                      )
                           Plaintiff,                   )       Case No.: 2:20-cv-00936-GMN-BNW
 5
            vs.                                         )
 6                                                      )                     ORDER
     PASCO COUNTY SHERIFF,                              )
 7                                                      )
                           Defendant.                   )
 8
 9          Pending before the Court is the Report and Recommendation, (ECF No. 5), of United
10   States Magistrate Judge Brenda Weksler, which states that this case should be dismissed with
11   prejudice.
12          A party may file specific written objections to the findings and recommendations of a
13   United States Magistrate Judge made pursuant to Local Rule IB 1-4. 28 U.S.C. § 636(b)(1)(B);
14   D. Nev. R. IB 3-2. Upon the filing of such objections, the Court must make a de novo
15   determination of those portions to which objections are made. Id. The Court may accept, reject,
16   or modify, in whole or in part, the findings or recommendations made by the Magistrate Judge.
17   28 U.S.C. § 636(b)(1); D. Nev. R. IB 3-2(b). Where a party fails to object, however, the Court
18   is not required to conduct “any review at all . . . of any issue that is not the subject of an
19   objection.” Thomas v. Arn, 474 U.S. 140, 149 (1985). Indeed, the Ninth Circuit has recognized
20   that a district court is not required to review a magistrate judge’s report and recommendation
21   where no objections have been filed. See, e.g., United States v. Reyna–Tapia, 328 F.3d 1114,
22   1122 (9th Cir. 2003).
23          Here, no objections were filed, and the deadline to do so has passed. (See Min. Order,
24   ECF No. 5) (setting a November 3, 2020 deadline for objections).
25   ///


                                                  Page 1 of 2
          Case 2:20-cv-00936-GMN-BNW Document 7 Filed 11/04/20 Page 2 of 2




 1        Accordingly,
 2        IT IS HEREBY ORDERED that the Report and Recommendation, (ECF No. 5), is
 3   ADOPTED in full.
 4        IT IS FURTHER ORDERED that this case is DISMISSED with prejudice.
 5        The Clerk is instructed to close the case.
 6                    4 day of November, 2020.
          Dated this ____
 7
 8                                               ___________________________________
                                                 Gloria M. Navarro, District Judge
 9                                               United States District Court
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25


                                               Page 2 of 2
